Exhibit 10.12

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

March 22. 2007

 

The parties to this Employment Agreement (this “Agreement”) are LlNN OPERATING,
INC., a Delaware corporation (the “Company”) and Charlene A. Ripley (the
“Employee”). The parties desire to provide for the employment of the Employee as
Senior Vice President & General Counsel of the Company and of Linn Energy (as
defined) commencing on Employee’s first date of employment, such date to be
mutually agreed by the parties (the “Effective Date”) on the terms set forth
herein. LINN ENERGY, LLC, a Delaware limited liability company and the 100%
parent of the Company (“Linn Energy”), is joining in this agreement for the
limited purposes of reflecting its agreement to the matters set forth herein as
to it, but such joinder is not intended to make Linn Energy the employer of the
Employee for any purpose.

 

Accordingly, the parties, intending to be legally bound, agree as follows:

 

1.    Position and Duties

 

1.1       Employment; Titles; Reporting.  The Company agrees to employ the
Employee and the Employee agrees to enter employment with the Company, upon the
terms and subject to the conditions provided under this Agreement.  During the
Employment Term (as defined in Section 2), the Employee will serve each of the
Company and Linn Energy as the Senior Vice President & General Counsel, and
Corporate Secretary. In such capacity, the Employee will report to Linn Energy’s
and the Company’s Chairman, President & CEO and otherwise will be subject to the
direction and control of the Board of Directors of Linn Energy (including any
committee thereof, the (“Board”), and, the Employee will have such duties,
responsibilities and authorities as may be assigned to her by the Company’s
Chairman of the Board or the Board from time to time and otherwise consistent
with such position in a public company comparable to Linn Energy which is
engaged in natural gas and oil acquisition, development and production
(including, but not limited to, maintaining, to the extent applicable,
compliance with the Sarbanes-Oxley Act of 2002 and related regulations and all
other federal, state and local laws and regulations, as well as all regulations
and rules of any exchange or electronic trading system on which Linn Energy’s
securities are traded).

 

1.2       Duties.  During the Employment Term, the Employee will devote
substantially all of her full working time to the business and affairs of the
Company, will use her best efforts to promote the Company’s interests and will
perform her duties and responsibilities faithfully, diligently and to the best
of her ability, consistent with sound business practices. The Employee may be
required by the Board to provide services to, or otherwise serve as an officer
or director of, any direct or indirect subsidiary of the Company or to Linn
Energy, as applicable. The Employee will comply with the Company’s and Linn
Energy’s policies, codes and procedures, as they may be in effect from time to
time, applicable to executive officers of the Company and Linn Energy.
Nevertheless, the Employee may, with the prior approval of the Board in each
instance, engage in such other business and charitable activities that do not
create a conflict of interest or the appearance of a conflict of interest with
the Company or Linn Energy or materially

 

--------------------------------------------------------------------------------


 

interfere with the performance of her obligations to the Company or Linn Energy
under this Agreement.

 

1.3       Place of Employment.  The Employee will perform her duties under this
Agreement at the Company’s offices in Houston, Texas, with the likelihood of
substantial business travel.

 

2.    Term of Employment.  The term of the Employee’s employment by the Company
under this Agreement (the “Employment Term”) will commence on the Effective Date
and will continue until employment is terminated by either party under
Section 5. The date on which the Employee’s employment ends is referred to in
this Agreement as the “Termination Date.”

 

3.    Compensation.

 

3.1       Base Salary.  During the Employment Term, the Employee will be
entitled to receive a base salary (“Base Salary”) at an annual rate of not less
than $200,000 for services rendered to the Company and any of its direct or
indirect subsidiaries, payable in accordance with the Company’s regular payroll
practices. The Employee’s Base Salary will be reviewed annually by the Board and
may be adjusted upward in the Board’s sole discretion.

 

3.2       Bonus Compensation.  (a)  The Employee will be entitled to a one-time
bonus (the “One-Time Bonus”) in the amount of $120,000, (1/2) payable within
thirty (30) days after the Effective Date and (1/2) payable on the first
anniversary of the Effective Date. (b) The Employee will also be entitled to
receive a guaranteed bonus (“Guaranteed Bonus”) payment of not less than
$125,000 with respect to the Company’s fiscal year ending December 31, 2007.
Thereafter, during the Employment Term, the Employee will be entitled to receive
incentive compensation in such amounts and at such times as the Board may
determine in its sole discretion to award to her under any incentive
compensation or other bonus plan or arrangement as may be established by the
Board from time to time (collectively, the “Employee Bonus Plan”). Any
additional incentive compensation payable under any Employee Bonus Plan will be
referred to in the aggregate in this Agreement as the Employee’s “Bonus.”

 

3.3       Long-Term Incentive Compensation.

 

(a)        Unit Options.  As of the Effective Date, the Employee will receive an
award of non-qualified options to purchase up to 30,000 Units of Linn Energy at
a per share exercise price equal to the fair market value of a Unit as of the
date of grant, which shall be awarded under the terms of the Linn Energy, LLC
Long Term Incentive Plan or any successor plan, as it may be in effect from time
to time (the “Incentive Plan”), and subject to a service-based vesting schedule
and such other terms and conditions set forth in the applicable option
agreement.

 

(b)        Restricted Units.  As of the Effective Date, the Employee will
receive a restricted Unit award in the amount of 30,000 Units of Linn Energy,
which shall be awarded under the terms of the Incentive Plan, and subject to a
service-based vesting schedule and such other terms and conditions set forth in
the applicable restricted unit agreement.

 

(c)        Future Awards.  In addition to the above long-term incentive
compensation awards, awards of Unit options, Unit grants, restricted Units
and/or other forms of equity-based compensation to the Employee on or after the
Effective Date may be made from time to time during the Employment Term by the
Board in its sole discretion, whose decision will

 

2

--------------------------------------------------------------------------------


 

be based upon performance and award guidelines for executive officers of the
Company and Linn Energy established periodically by the Board in its sole
discretion.

 

4.    Expenses and Other Benefits.

 

4.1       Reimbursement of Expenses.  The Employee will be entitled to receive
prompt reimbursement for all reasonable expenses incurred by her during the
Employment Term (in accordance with the policies and practices presently
followed by the Company or as may be established by the Board from time to time
for the Company’s and Linn Energy’s senior executive officers) in performing
services under this Agreement, provided that the Employee properly accounts for
such expenses in accordance with the Company’s and Linn Energy’s policies as in
effect from time to time.

 

4.2       Vacation.  Employee will be entitled to paid vacation time each year
during the Employment Term that will accrue in accordance with the Company’s
policies and procedures now in force or as such policies and procedures may be
modified with respect to all senior executive officers of the Company.

 

4.3       Other Employee Benefits.  In addition to the foregoing, during the
Employment Term, the Employee will be entitled to participate in and to receive
benefits as a senior executive under all of the Company’s employee benefit
plans, programs and arrangements available to senior executives, subject to the
eligibility criteria and other terms and conditions thereof, as such plans,
programs and arrangements may be duly amended, terminated, approved or adopted
by the Board from time to time.

 

5.    Termination of Employment.

 

5.1       Death.  The Employee’s employment under this Agreement will terminate
upon her death.

 

5.2       Termination by the Company.

 

(a)    Terminable at Will.  The Company may terminate the Employee’s employment
under this Agreement at any time with or without Cause (as defined below).

 

(b)   Definition of Cause.  For purposes of this Agreement, the Company will
have “Cause” to terminate the Employee’s employment under this Agreement by
reason of any of the following: (i) the Employee’s conviction of, or plea of
nolo contendere to, any felony or to any crime or offense causing substantial
harm to any of Linn Energy or its direct or indirect subsidiaries (whether or
not for personal gain) or involving acts of theft, fraud, embezzlement, moral
turpitude or similar conduct; (ii) the Employee’s repeated intoxication by
alcohol or drugs during the performance of her duties; (iii) malfeasance in the
conduct of Employee’s duties, including, but not limited to, (A) willful and
intentional misuse or diversion of any of the funds of Linn Energy or its direct
or indirect subsidiaries, (B) embezzlement or (C) fraudulent or willful and
material misrepresentations or concealments on any written reports submitted to
any of Linn Energy or its direct or indirect subsidiaries; (iv) the Employee’s
material failure to perform the duties of the Employee’s employment consistent
with Employee’s position expressly including the provisions of this Agreement,
or material failure to follow or comply with the reasonable and lawful written
directives of the Board; (v) a material

 

3

--------------------------------------------------------------------------------


 

breach of this Agreement; or (vi) a material breach by the Employee of written
policies of the Company concerning employee discrimination or harassment.

 

(c)    Notice and Cure Opportunity in Certain Circumstances.  The Employee may
be afforded a reasonable opportunity to cure any act or omission that would
otherwise constitute “Cause” hereunder according to the following terms: The
Board will give the Employee written notice stating with reasonable specificity
the nature of the circumstances determined by the Board in good faith to
constitute “Cause.” If, in the good faith judgment of the Board, the alleged
breach is reasonably susceptible to cure, the Employee will have fifteen (15)
days from her receipt of such notice to effect the cure of such circumstances or
such breach to the good faith satisfaction of the Board. The Board will state
whether the Employee will have such an opportunity to cure in the initial notice
of “Cause”referred to above. If, in the good faith judgment of the Board the
alleged breach is not reasonably susceptible to cure, or such circumstances or
breach have not been satisfactorily cured within such fifteen (15) day cure
period, such breach will thereupon constitute “Cause” hereunder.

 

5.3       Termination by the Employee.

 

(a)   Terminable at will.  The Employee may terminate her employment under this
Agreement at any time with or without Good Reason (as defined below).

 

(b)   Notice and Cure Opportunity.  If such termination is with Good Reason, the
Employee will give the Company written notice, which will identify with
reasonable specificity the grounds for the Employee’s resignation and provide
the Company with fifteen (15) days from the day such notice is given to cure the
alleged grounds for resignation contained in the notice. A termination will not
be for Good Reason if such notice is given by the Employee to the Company more
than thirty (30) days after the occurrence of the event that the Employee
alleges is Good Reason for her termination hereunder.

 

(c)   Definition of Good Reason.  For purposes of this Agreement, “Good Reason”
will mean any of the following to which the Employee will not consent in
writing: (a) a reduction in the Employee’s Base Salary, or (b) a relocation
within two (2) years from the Effective Date of this Agreement of the Employee’s
primary place of employment to a location more than 50 miles from Houston,
Texas.

 

5.4       Notice of Termination.  Any termination of the Employee’s employment
by the Company or by the Employee during the Employment Term (other than
termination pursuant to Section 5.1) will be communicated by written Notice of
Termination to the other party hereto in accordance with Section 7.7. For
purposes of this Agreement, a “Notice of Termination” means a written notice
that (a) indicates the specific termination provision in this Agreement relied
upon, (b) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated, and (c) if the Termination Date (as
defined herein) is other than the date of receipt of such notice, specifies the
Termination Date (which Termination Date will be not more than thirty (30) days
after the giving of such notice).

 

5.5       Disability.  If the Company determines in good faith that the
Disability (as defined herein) of the Employee has occurred during the
Employment Term, it may, without breaching this Agreement, give to the Employee
written notice in accordance with Section 5.4 of its

 

4

--------------------------------------------------------------------------------


 

intention to terminate the Employee’s employment. In such event, the Employee’s
employment with the Company will terminate effective on the fifteenth (15th) day
after receipt of such notice by the Employee (the “Disability Effective Date”),
provided that, within the fifteen (15) days after such receipt, the Employee
will not have returned to full-time performance of the Employee’s duties.
“Disability” means the determination by a physician selected by the Company that
the Employee has been unable to perform substantially the Employee’s usual and
customary duties under this Agreement for a period of at least one hundred
twenty (120) consecutive days or a non-consecutive period of one hundred eighty
(180) days during any twelve-month period as a result of incapacity due to
mental or physical illness or disease. At any time and from time to time, upon
reasonable request therefore by the Company, the Employee will submit to
reasonable medical examination for the purpose of determining the existence,
nature and extent of any such disability.

 

6.    Compensation of the Employee upon Termination.

 

6.1       Death.  If the Employee’s employment under this Agreement is
terminated by reason of her death, the Company will pay to the person or persons
designated by the Employee for that purpose in a notice filed with the Company,
or, if no such person will have been so designated, to her estate, the amount of
(a) the Employee’s accrued but unpaid Base Salary through the Termination Date
paid in a lump sum within thirty (30) days following the Termination Date,
(b) with respect to any Termination Date on or after January 1, 2008 by reason
of Employee’s death, (i) any unpaid One-Time Bonus amounts, and (ii) any accrued
but unpaid Bonus, which Bonus will be payable at such time as the bonuses of
other executive officers of the Company are payable, (c) with respect to any
Termination Date on or before December 31, 2007 by reason of Employee’s death, a
cash amount equal to (i) any unpaid One-Time Bonus amounts, if any, and (ii) the
Employee’s pro-rata Guaranteed Bonus amount set forth in Section 3.2 of this
Agreement, payable at such time as bonuses for such annual period are paid to
other executive officers of the Company, and (d) any other amounts that may be
reimbursable by the Company to the Employee as expressly provided under this
Agreement paid in a lump sum within thirty (30) days following the Termination
Date, and the Company thereafter will have no further obligation to the Employee
under this Agreement, other than for payment of any amounts accrued and vested
under any employee benefit plans or programs of the Company and any payments or
benefits required to be made or provided under applicable law. Without limiting
the generality of the foregoing, any rights the Employee’s beneficiary may have
to the proceeds of any life insurance arrangement set forth in Section 4.3 will
be in lieu of any special entitlement to severance pay or benefits upon the
Employee’s death.

 

6.2       Disability.  In the event of the Employee’s termination by reason of
Disability pursuant to Section 5.5, the Employee will continue to receive her
Base Salary and participate in applicable employee benefit plans or programs of
the Company (on an equivalent basis to Section 6.4(a)(iv) below) through the
Termination Date, subject to offset dollar-for-dollar by the amount of any
disability income payments provided to the Employee under any Company disability
policy or program funded by the Company, and will receive (a) the Employee’s
accrued but unpaid Base Salary through the Termination Date paid in a lump sum
within thirty (30) days following the Termination Date, (b) with respect to any
Termination Date on or after January 1, 2008 by reason of Employee’s Disability,
any accrued, but unpaid Bonus, which Bonus will be payable at such time as the
bonuses of other executive officers of the Company are payable, (c) with respect
to any Termination Date on or before December 31, 2007 by reason of Employee’s
Disability, a cash amount equal to (i) any unpaid One-Time Bonus amounts, if
any, and (ii) the Employee’s pro-rata Guaranteed Bonus amount set forth in
Section 3.2 of this Agreement, payable at such time as bonuses for such annual
period are paid to other

 

5

--------------------------------------------------------------------------------


 

executive officers of the Company, and (d) any other amounts that may be
reimbursable by the Company to the Employee as expressly provided under this
Agreement paid in a lump sum within thirty (30) days following the Termination
Date, and the Company thereafter will have no further obligation to the Employee
under this Agreement, other than for payment of any amounts accrued and vested
under any employee benefit plans or programs of the Company and any payments or
benefits required to be made or provided under applicable law.

 

6.3       By the Company for Cause or the Employee Without Good Reason.  If the
Employee’s employment is terminated by the Company for Cause, or if the Employee
terminates her employment other than for Good Reason, the Employee will receive
(a) the Employee’s accrued but unpaid Base Salary through the Termination Date
paid in a lump sum within thirty (30) days following the Termination Date,
(b) any accrued but unpaid Bonus, which Bonus will be payable at such time as
the bonuses of other executive officers of the Company are payable, and (c) any
other amounts that may be reimbursable by the Company to the Employee as
expressly provided under this Agreement paid in a lump sum within thirty (30)
days following the Termination Date, and the Company thereafter will have no
further obligation to the Employee under this Agreement, other than for payment
of any amounts accrued and vested under any employee benefit plans or programs
of the Company and any payments or benefits required to be made or provided
under applicable law.

 

6.4       By the Employee for Good Reason or the Company other than for Cause.

 

(a)   Severance Benefits on Non-Change of Control Termination.  Subject to the
provisions of Section 6.4(b) and Section 6.4(d), if prior to or more than one
(1) year after the occurrence of a Change of Control (as defined below) the
Company terminates the Employee’s employment without Cause, or the Employee
terminates her employment for Good Reason, then the Employee will be entitled to
the following benefits (the “Severance Benefits”):

 

(i)        an amount equal to (a) the Employee’s accrued but unpaid Base Salary
through the Termination Date paid in a lump sum within thirty (30) days
following the Termination Date, (b) with respect to any Termination Date on or
after January 1, 2008 by the Employee for Good Reason or by the Company without
Cause, any accrued but unpaid Bonus, which Bonus will be payable at such time as
the bonuses of other executive officers of the Company are payable, (c) any
other amounts that may.be reimbursable by the Company to the Employee as
expressly provided under this Agreement paid in a lump sum within thirty (30)
days following the Termination Date;

 

(ii)       with respect to any termination event described in this paragraph
(a) of Section 6.4: (A) occurring after the Effective Date and prior to the
first anniversary date thereof, twelve (12) monthly payments, and (B) occurring
on or after the first anniversary of the Effective Date, twenty-four (24)
monthly payments, in either case in an amount equal to one-twelfth (1/12) of the
Employee’s annual Base Salary at the highest rate in effect at any time during
the thirty-six (36)-month period prior to the Termination Date, commencing with
the calendar month immediately following the calendar month in which the
Termination Date occurs;

 

(iii)      With respect to any Termination Date on or before December 31, 2007
by the Employee for Good Reason or by the Company without Cause, a

 

6

--------------------------------------------------------------------------------


 

cash amount equal to the Employee’s pro-rata Guaranteed Bonus amount set forth
in Section 3.2 of this Agreement, payable at such time as bonuses for such
annual period are paid to other executive officers of the Company; and

 

(iv)   the Company will pay the full cost of the Employee’s COBRA continuation
coverage for such period, as such coverage is required to be continued under
applicable law; provided, however, that, notwithstanding the foregoing, the
benefits described in this Section 6.4(a)(iv) may be discontinued prior to the
end of the period provided in this subsection (iv) to the extent, but only to
the extent, that the Employee receives substantially similar benefits from a
subsequent employer (“COBRA Benefit”).

 

(b)  Change of Control Benefits. Subject to the provisions of Section 6,4(d), if
within the one (1)-year period following the occurrence of a Change of Control,
the Company terminates the Employee’s employment without Cause, or the Employee
terminates her employment for Good Reason (an “Eligible Termination”), then, in
lieu of the Severance Benefits under Section 6.4(a), the Employee will be
entitled to benefits (the “Change of Control Benefits”) identical to those set
forth in Section 6.4(a) except that the amount described in clause (ii) will be
paid in a lump sum within thirty (30) days following the Termination Date and
will be equal to twenty-four (24) monthly payments.

 

(c)   Definition of Change of Control. For purposes of this Agreement, a “Change
of Control” will mean the first to occur of:

 

(i)        The acquisition by any individual, entity or group (within the
meaning of Section 13(d) (3) or 14(d) (2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either (A) the then-outstanding equity interests
of Linn Energy (the “Outstanding Linn Energy Equity”) or (B) the combined voting
power of the then-outstanding voting securities of Linn Energy entitled to vote
generally in the election of directors (the “Outstanding Linn Energy Voting
Securities”); provided, however, that, for purposes of this Section 6.4(c)(i),
the following acquisitions will not constitute a Change of Control: (A) any
acquisition directly from Linn Energy, (B) any acquisition by Linn Energy,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Linn Energy or any affiliated company, or (D) any acquisition by
any corporation or other entity pursuant to a transaction that complies with
Section 6.4(c)(iii)(A), Section 6.(c)(iii)(B) or Section 6.4(c)(iii)(C);

 

(ii)       Any time at which individuals who, as of the date hereof, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by Linn Energy’s Unit holders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board;

 

7

--------------------------------------------------------------------------------


 

(iii)       Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving Linn Energy or any
of its subsidiaries, a sale or other disposition of all or substantially all of
the assets of Linn Energy, or the acquisition of assets or equity interests of
another entity by Linn Energy or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Linn Energy Equity and the Outstanding Linn Energy
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding equity
interests and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (Including,
without limitation, a corporation or other entity that, as a result of such
transaction, owns Linn Energy or all or substantially all of Linn Energy’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Linn Energy Equity and the Outstanding Linn
Energy Voting Securities, as the case may be, (B) no. Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of Linn Energy or such corporation or other entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 35% or more of, respectively, the then-outstanding equity interests
of the corporation or other entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
corporation or other entity, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation or equivalent body of any other entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

 

(iv)       Consummation of a complete liquidation or dissolution of Linn Energy.

 

(d)  Conditions to Receipt of Severance Benefits.

 

(i)         Release.  As a condition to receiving any Severance Benefits or
Change of Control Benefits to which the Employee may otherwise be entitled under
Section 6.4(a) or Section 6.4(b), the Employee will execute a release (the
“Release”), which will include a non-disparagement provision, in a form and
substance satisfactory to the Company, of any claims, whether arising under
federal, state or local statute, common law, or otherwise, against the Company
and its direct or indirect subsidiaries, which arise or may have arisen on or
before the date of the Release, other than any claims under this Agreement or
any rights to indemnification from the Company and its direct or indirect
subsidiaries pursuant to any provisions of the Company’s (or any of its
subsidiaries’) organizational documents or any directors and officers liability
insurance policies maintained by the Company. If the Employee fails or otherwise
refuses to execute a Release within a reasonable time of not less than 21 days
after the Company’s request to do so, and in all events prior to the date on
which such benefits are to be first paid to her, the Employee will not be
entitled to any

 

8

--------------------------------------------------------------------------------


 

Severance Benefits or Change of Control Benefits, as the case may be, or any
other benefits provided under this Agreement and the Company will have no
further obligations with respect to the provision of those benefits except as
may be required by law.

 

6.5       Severance Benefits Not Includable for Employee Benefits Purposes.
 Except to the extent the terms of any applicable benefit plan, policy or
program provide otherwise, any benefit programs of the Company that takes into
account the Employee’s income will exclude any and all Severance Benefits and
Change of Control Benefits provided under this Agreement.

 

6.6       Exclusive Severance Benefits.  The Severance Benefits payable under
Section 6.4(a) or the Change of Control Benefits payable under Section 6.4(b) if
they become applicable under the terms of this Agreement, will be in lieu of any
other severance or similar benefits that would otherwise be payable under any
other agreement, plan, program or policy of the Company.

 

6.7       Additional Provisions Regarding Payments Under This Agreement.
Notwithstanding anything in this Agreement to the contrary, in the event that
any benefits payable or otherwise provided under this Agreement Would be

 

(a)    subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”), (such excise tax referred to in this
Agreement as the “Excise Tax”), then the Board may, in its sole discretion,
provide for the payment of, or otherwise reimburse the Employee for, an amount
up to such Excise Tax and any related taxes, fees or penalties thereon as the
Board may consider to be customary and appropriate for a comparable public
company; or

 

(b)    deemed to constitute non-qualified deferred compensation subject to
Section. 409A of the Code, Linn Energy or the Company, as the case may be, will
have the discretion to adjust the terms of such payment or benefit as it deems
necessary to comply with the requirements of Section 409A to avoid the
imposition of any excise tax or other penalty with respect to such payment or
benefit under Section 409A of the Code.

 

7.    Miscellaneous.

 

7.1       Assignment: Successors; Binding Agreement.  This Agreement may not be
assigned by either party, whether by operation of law or otherwise, without the
prior written consent of the other party, except that any right, title or
interest of the Company arising out of this Agreement may be assigned to any
corporation or entity controlling, controlled by, or under common control with
the Company, or succeeding to the business and substantially all of the assets
of the Company or any affiliates for which the Employee performs substantial
services. Subject to the foregoing, this Agreement will be binding upon and will
inure to the benefit of the parties and their respective heirs, legatees,
devisees, personal representatives, successors and assigns.

 

7.2       Modification and Waiver.  Except as otherwise provided below, no
provision of this Agreement may be modified, waived, or discharged unless such
waiver, modification or discharge is duly approved by the Board and is agreed to
in writing by the Employee and such officer(s) as may be specifically authorized
by the Board to effect it. No waiver by any party of any breach by any other
party of, or of compliance with, any term or condition of this Agreement

 

9

--------------------------------------------------------------------------------


 

to be performed by any other party, at any time, will constitute a waiver of
similar or dissimilar terms or conditions at that time or at any prior or
subsequent time.

 

7.3       Entire Agreement.  This Agreement embodies the entire understanding of
the parties hereof, and, upon the Effective Date, will supersede all other oral
or written agreements or understandings between them regarding the subject
matter hereof. No agreement or representation, oral or otherwise, express or
implied, with respect to the subject matter of this Agreement, has been made by
either party which is not set forth expressly in this Agreement.

 

7.4       Governing Law.  The validity, interpretation, construction and
performance of this Agreement will be governed by the laws of the State of Texas
other than the conflict of laws provision thereof.

 

7.5       Consent to Jurisdiction and Service of Process.  In the event of any
dispute relating to this Agreement, the parties will use their best efforts, to
settle the dispute, claim, question, or disagreement. To this effect, they will
consult and negotiate with each other in good faith and, recognizing their
mutual interests, attempt to reach a just and equitable solution satisfactory to
both parties. If such a dispute cannot be settled through negotiation, the
parties agree first to try in good faith to settle the dispute by mediation
administered by the American Arbitration Association under its Employment
Mediation Procedures before resorting to arbitration, litigation, or some other
dispute resolution procedure. If the parties do not reach such solution through
negotiation or mediation within a period of sixty (60) days, then, upon notice
by either party to the other, all disputes, claims, questions, or differences
shall be resolved exclusively by arbitration administered by the American
Arbitration Association under the Employment Arbitration Rules and before a
single neutral arbitrator. If arbitration is elected by one party, the other is
bound to submit itself and all disputes to arbitration. The arbitrator will be
selected by agreement of the parties or, if they do not agree on an arbitrator
within thirty (30) days after either party has notified the other of her or its
desire to have the question settled by arbitration, then the arbitrator will be
selected pursuant to the Employment Arbitration Rules of the American
Arbitration Association. The decision of the Arbitrator shall be final and
binding, and may be enforced in any court with jurisdiction. Unless otherwise
mutually agreed by the parties in writing, any such arbitration shall take place
in Houston, Texas.

 

7.6       Withholding of Taxes.  The Company will withhold from any amounts
payable under the Agreement all federal, state, local or other taxes as legally
will be required to be withheld.

 

7.7       Notices.  All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt),
(b) sent by facsimile (with written confirmation of receipt), provided that a
copy is mailed by registered mail, return receipt requested, or (c) when
received by the addressee, if sent by a nationally recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses and
facsimile numbers set forth below (or to such other addresses and facsimile
numbers as a party may designate by notice to the other parties):

 

to the Company, to:

 

Attn: General Counsel

Linn Energy, LLC

650 Washington Road, Suite 500

 

10

--------------------------------------------------------------------------------


 

Pittsburgh, Pennsylvania  15228

 

to the Employee, to:

 

Charlene A, Ripley

94 E, Bracebridge Circle

The Woodlands, Texas 77381

 

Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.

 

7.8       Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.

 

7.9       Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.

 

7.10     Headings.  The headings used in this Agreement are for convenience
only, do not constitute a part of the Agreement, and will not be deemed to
limit, characterize, or affect in any way the provisions of the Agreement, and
all provisions of the Agreement will be construed as if no headings had been
used in the Agreement.

 

7.11     Construction.  As used in this Agreement, unless the context otherwise
requires: (a) the terms defined herein will have the meanings set forth herein
for all purposes; (b) references to “Section” are to a section hereof;
(c) “include,” “Includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import; (d) “writing,” “written” and comparable terms refer to printing,
typing, lithography and other means of reproducing words in a visible form;
(e) “hereof,” “herein,” “hereunder” and comparable terms refer to the entirety
of this Agreement and not to any particular section or other subdivision hereof
or attachment hereto; (f) references to any gender include references to all
genders; and (g) references to any agreement or other instrument or statute or
regulation are referred to as amended or supplemented from time to time (and, in
the case of a statute or regulation, to any successor provision).

 

7.12     Capacity; No Conflicts.  The Employee represents and warrants to the
Company that: (i) he has full power, authority and capacity to execute and
deliver this Agreement, and to perform her obligations hereunder, (ii) such
execution, delivery, and performance will not (and with the giving of notice or
lapse of time, or both, would not) result in the breach of any agreement or
other obligation to which he is a party or is otherwise bound, and (iii) this
Agreement is her valid and binding obligation, enforceable in accordance with
its terms.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
22nd day of March, 2007.

 

 

LINN OPERATING, INC.

 

 

By:

/s/ Michael C. Linn

 

 

 

Name:

Michael C. Linn

 

 

Title:

Chairman, President and Chief Executive

 

Officer

 

 

 

 

 

EMPLOYEE

 

 

 

/s/ Charlene A. Ripley

 

 

Charlene A. Ripley

 

 

 

 

 

For the limited purposes set forth herein:

 

 

 

 

LINN ENERGY, LLC

 

 

 

 

 

By:

/s/ Michael C. Linn

 

 

Name:

Michael C. Linn

 

 

 

Title:    Chairman, President and Chief Executive
Officer

 

12

--------------------------------------------------------------------------------